Case 7:17-cr-00056-MFU Document 192 Filed 01/24/20 Page 1 of 7 Pageid#: 437




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION


UNITED STATES OF AMERICA


v.                                                      Criminal No. 7:17-CR-00056



MONTA ORLANDO JORDAN


     AMENDED MOTION TO SUPPRESS AND REQUEST FOR FRANKS HEARING
       COMES NOW the Defendant, Monta Orlando Jordan, by his counsel, and herein

moves this Honorable Court to SUPPRESS any and all evidence or statements gathered by

law enforcement as a result of the issuance of the Title III Application made by the

Government in this matter including, but not limited to any information directly gathered as

a result of the tapping of the Defendant’s phone and any information that was indirectly

gathered as a result of the tapping of the Defendant’s phone in accordance with the doctrine

of the “fruit of the poisonous tree” and in support thereof states as follows:


       1.        That on or about June 28, 2017, the Government applied for and provided an

Affidavit in support of a Title III Application for the application of a “wire-tap” on the

Defendant’s phone. This Application was granted by an Order entered by Judge Conrad on

June 28, 2017.

       2.        That the Affidavit in support of the Title III Application is deficient as a matter of

law and that the information provided in said Affidavit is otherwise insufficient to support the

granting of such an Order by this Court.




                                                   1
Case 7:17-cr-00056-MFU Document 192 Filed 01/24/20 Page 2 of 7 Pageid#: 438




       3.      Specifically, the Affidavit relies very heavily on information provided by four (4)

sources of information (SOI’s) as well as a single “confidential source” (CS) but the Defendant

asserts that the information provided in the Affidavit as having been made by said individuals is

either deliberately altered/modified or, alternatively deliberately omits information in such a

manner so as to create the appearance of probable cause where none actually existed.

       4.      That SOI #1 (believed to be Aimee Ray) claimed to have received narcotics

directly from the Defendant, however, the Defendant asserts that in a statement that was made

after the wire-tap was issued, Ray was clear that she did not receive narcotics from the

Defendant, but from her friend “Cassie” and that she “believed” that the source of the narcotics

was the Defendant. The Defendant believes that the assertion that Ray would “purchase up to 10

grams of heroin and at least 14 grams of methamphetamine” from the Defendant between June

and December 2016 was either altered or completely fabricated by the party providing such

information to the Affiant.

       5.      That the Defendant also believes that SOI #1 was involved in an inappropriate

relationship with law enforcement official(s) during the relevant time frame which was

deliberately omitted from the Affidavit so that the veracity of the statements allegedly made by

SOI #1 would not be questioned by the Court reviewing the Affidavit.

       6.      That SOI #2 (believed to be Chelsea Fry) claimed to have received narcotics from

the Defendant on multiple occasions, however, said SOI was unable to actually obtain any

narcotics from the Defendant. The Defendant asserts that the fact that Fry was unable to obtain

narcotics from the Defendant despite attempts to do so was deliberately withheld from the

Affidavit so as not to discredit the statements allegedly made to law enforcement by Fry. The

Defendant asserts that the fact that Fry was completely unable to purchase narcotics from the


                                                 2
Case 7:17-cr-00056-MFU Document 192 Filed 01/24/20 Page 3 of 7 Pageid#: 439




Defendant despite making multiple definitive assertions to the contrary demonstrates that her

statements were fabricated and unreliable. Therefore, the Defendant believes that the deliberate

omission of such information in the Affidavit constituted an attempt to mislead the District Court

into issuing the Title III application without the requisite evidence.

       7.      That SOI #3 (believed to by Heather Jones) claimed to have received narcotics

from the Defendant on multiple occasions, however, said SOI was unable to actually obtain any

narcotics from the Defendant. The Defendant asserts that the fact that Jones was unable to

obtain narcotics from the Defendant despite attempts to do so was deliberately withheld from the

Affidavit so as not to discredit the statements allegedly made to law enforcement by Jones. The

Defendant asserts that the fact that Jones was completely unable to purchase narcotics from the

Defendant despite making multiple definitive assertions to the contrary demonstrates that her

statements were fabricated and unreliable. Therefore, the Defendant believes that the deliberate

omission of such information in the Affidavit constituted an attempt to mislead the District Court

into issuing the Title III application without the requisite evidence.

       8.      That SOI #4 (believed to be Whitney Wills) was originally arrested in 2016 and

the Defendant asserts that at the time of her arrest, she did not provide any information to law

enforcement about the Defendant. Wills was released to “cooperate” with law enforcement and

upon information and belief she failed and refused to actually cooperate. The Defendant

believes that this information was deliberately withheld from the Affidavit so as not to taint her

later “statements” which were of value to law enforcement. Further, when Wills was picked up

again in 2017, she then made several statements suddenly implicating the Defendant and was

again released to help law enforcement apprehend the Defendant.          Wills once again failed

and/or refused to obtain narcotics from the Defendant and such information was not included in


                                                  3
Case 7:17-cr-00056-MFU Document 192 Filed 01/24/20 Page 4 of 7 Pageid#: 440




the Affidavit so that her statements implicating the Defendant would not be compromised. The

Defendant asserts that the fact that Jones was completely unable to purchase narcotics from the

Defendant despite making multiple definitive assertions to the contrary demonstrates that her

statements were fabricated and unreliable.

       9.      Further, the Defendant believes that Wills was engaged in an inappropriate

relationship with law enforcement personnel at certain times during the course of the

investigation and that such information was deliberately omitted from the Affidavit so that the

veracity of Wills’ statements about the Defendant would not be questioned.

       10.     That the CS described in the Affidavit is described as having made purchases

from Seth Adams and there is virtually no actual evidence regarding where Adams obtained his

narcotics. The fact that no statements were made to the CS regarding the source of the narcotics

was deliberately omitted from the Affidavit leaving the information provided by the CS

unreliable and unsubstantiated. In essence, the information provided by the CS in the Affidavit

is useless as applicable to the Defendant.

       11.     The Defendant argues that the remaining information that was included in the

Affidavit for the Title III Application is wholly insufficient to support the issuance of a “wire-

tap” on his phone throughout the course of this case. Specifically, none of the text messages

that were referred to in paragraphs 32-43 of the Affidavit actually included any information

relating to narcotics trafficking and that the Affiant merely provided his personal and biased

opinion as to what each text message was referring to. The Defendant asserts that there is no

actual language used within the body of any of the intercepted text messages which is clearly

and unequivocally referring to narcotics trafficking and that the Affiant was simply interpreting




                                                  4
Case 7:17-cr-00056-MFU Document 192 Filed 01/24/20 Page 5 of 7 Pageid#: 441




the messages in the way that was most beneficial to him and to his obtaining the Title III wire-

tap.

       12.     In summation, the Defendant assert that the information provided in the Title III

Application Affidavit was (i) deliberately altered, modified and/or fabricated so as to provide the

Court with the appearance that the Defendant was engaged in narcotics trafficking and/or (ii)

deliberately lacking in crucial information that would have clearly established for the Court that

the SOI’s and the information that they provided was completely unreliable.

       13.     That the Defendant believes that many of the issues and concerns (particularly

those concerning the SOI’s, their lack of reliability and the inappropriate relationships that they

were having with certain members of law enforcement during the course of this investigation)

will be more thoroughly explained when several of the SOI’s are called to testify as a part of his

“Motion for Early Disclosure” which was filed around the same time as this Motion to Suppress.

       14.     The Defendant asserts that the “wire-tap” that was issued as a result of the

incorrect and unreliable information contained therein ultimately resulted in the intercept of

phone conversations and messages which then led (i) to the discovery of the “drop house” where

packages were being delivered, (ii) the interception of a package that was supposed to be

delivered to the aforementioned “drop house”, (iii) the surveillance of the Defendant in the time

leading up to his arrival and departure from such house and (iv) the arrest of the Defendant on

August 10, 2017. But for the issuance of the Title III Order, none of these things would have

been discovered by law enforcement or would have occurred.

       15.     The Defendant asserts that all of the aforementioned information and,

specifically, any and all information that was obtained by law enforcement following the




                                                 5
Case 7:17-cr-00056-MFU Document 192 Filed 01/24/20 Page 6 of 7 Pageid#: 442




issuance of the Title III Order was obtained unlawfully as a result of the deficient and largely

misleading Affidavit submitted to the Court for its consideration.

       16.     The Defendant asserts that any and all information obtained by law enforcement

following the issuance of and use of the Title III Order is illegally obtained and cannot be used

as it qualifies as tainted evidence under the “fruit of the poisonous tree” doctrine.

       WHEREFORE, your Defendant herein requests that this Honorable Court (i) to

schedule a “Franks” hearing to be held on February 5, 2020 for the purpose of establishing that

the Title III Application was either falsified or deliberately misleading and that law enforcement

withheld crucial information from the Affidavit which would have demonstrated to the Judge

who granted the Title III Application that the information contained therein was not reliable; (ii)

to thereafter SUPPRESS any and all information, statements, and physical evidence collected by

law enforcement after the issuance of the Title III Order on July 12, 2017 including, but not

limited to all information which was collected on August 10, 2017 and which led to the arrest of

the Defendant; (iii) to forbid the use of any such information at his trial and (iv) for any and all

such other and further relief that the Court may deem appropriate.


                                               Monta Orlando Jordan

                                               By Counsel


                                              /s/Louis Kirk Nagy
                                              VSB #48605
                                              Law Office of Louis K. Nagy, PLC
                                              590 East Market Street
                                              Harrisonburg, Virginia 22801
                                              (t) (540) 705-0021
                                              (f) (540) 208-1690
                                              lnagy@nagylawva.com
                                              Counsel for the Defendant

                                                  6
Case 7:17-cr-00056-MFU Document 192 Filed 01/24/20 Page 7 of 7 Pageid#: 443




                                CERTIFICATE OF SERVICE
       I hereby certify that on January 24, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following: counsel of record; and I hereby certify that I have mailed by United States Postal
Service the document to the following non-CM/ECF participants: None.


                                                     /s/ Louis Kirk Nagy




                                                7
